Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     DETAILED ACTION
               Status of Claims
This action is in reply to the amendment filed on March 8, 2021.
Claims 1, 11 and 21 have been amended.
Claims 1, 3-11, 13-21 and 23-32 are currently pending and have been examined. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 8, 2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3-11, 13-21 and 23-32 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 11 and 21 recite providing content in an order based on “at least one of the frequency of use of the application by the user on the device over the predetermined period, an average duration of continuous use of the application by the user on the device over the predetermined period, or the amount of time since the application was last used on the device by the user.
The specification discloses the claim language but fails to disclose how the frequency, average duration or lapsed time (or a combination or 2 or more) translates to ordering the presentation of content.  The specification only states that these are factors, but not how each or a combination effects the ordering of content.  Therefore, the Examiner asserts that Applicant did not provide an adequate description of the invention with respect to this limitation.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-11, 13-21 and 23-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claimed invention is directed to an  abstract idea without significantly more. The claim(s) recite(s) maintaining an education content database having a plurality of portions of educational content including tests and lessons on a plurality of subjects; the student profile database having a plurality of student profiles that include identification data that identifies a person associated with the student profile and evaluation data that valuates an academic proficiency of the person in at least one of the plurality of subjects; and providing one or more of the plurality of portions of educational content to a user, wherein the providing comprises dynamically determining which of the plurality of the portions to provide and an order in which the one or more of the plurality of portions are provided based on one of the student profiles that is associated with the user by tracking at least one of a frequency of use of the application by the user over a predetermined period, an average duration of continuous use of the application by the user over a predetermined period, or an amount of time since the application was last used by the user.
These limitations recite a process that, under its broadest reasonable interpretation, covers performance of certain methods of organizing human activity but for the recitation of generic computer components.  That is, other than reciting “education content database… on a memory of a server”, “generating a student profile database on the non-transitory computer readable medium” and “with a secure education application…providing…to a user on a display of a computing device storing the application”, nothing in the claim elements precludes the steps from practically being performed in the mind or with pen and paper.  For example, teachers provide relevant assignments to students to help them reach their academic goals.  The teacher would know what content to provide and the sequence based on the teacher’s lessons plans and the progress of the student through the curriculum. This judicial exception is not integrated into a practical application because the processor and display device are recited such that it amounts to no more than mere instructions to apply the exception using generic computer components. See specification at page 23: “Alternatively, one or more of the illustrated components are able to be removed or substituted for other components well known in the art. The choice of processor is10 not critical as long as a suitable processor with sufficient speed is chosen.” Accordingly, these additional elements do no integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, therefore, the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as discussed above, amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claims are not patent eligible.
The dependent claims further recite the abstract idea without imposing any meaningful limits on practicing the abstract idea.
In step 2b, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitations of “education content database… on a memory of a server”, “generating a student profile database on the non-transitory computer readable medium” and “with a secure education application…providing…to a user on a display of a computing device storing the application” are well-known, routine and conventional practices that require no more than a generic computer to perform generic computer functions.  (Please refer to July 2015 Update: Subject Matter Eligibility; page 7 for a listing of computer functions found by the courts to be well-understood, routine and conventional.) 
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)).
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");
iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and
vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014) (See MPEP 2106.05(b)).

Applicant Arguments:
Applicant argues that requiring a processor to perform a determining step renders the claims eligible because such an action cannot be performed in the mind.  Specifically, Applicant argues that determining a frequency of use, a duration of continuous use or a last time the application was used cannot be performed in the mind.
The Examiner respectfully disagrees.  The tracking of usage data, although claimed as being performed by a processor, is capable of being performed by a human with pen and paper.  For example, individualized education instruction requires a teacher/tutor to ascertain these usage data points in order to determine how to best help a student progress.  This type of individualized instruction is well-known in music instruction where students are required to practice in order to master a composition.  A competent teacher would ask how often a student practiced, for how long each time and would know how “rusty” a student is based on the last time a student practiced.  Thus, the Examiner asserts that the human mind can ascertain and use such data points in order to personalize instruction.
The Examiner reiterates that the judicial exception is directed to certain methods of organizing human activity, specifically the human activity of teaching and not to actions that can be performed in the human mind.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 
Claims 1, 11 and 21 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Koppel et al. (US Pub. No. 2016/0275804).
Claims 1, 11 and 21:  Koppel teaches a secure education system (and the corresponding secure education device; and method) (abstract; Fig 1, 4, 5), the system comprising: a non-transitory computer readable education content database including a plurality of portions of educational content including tests and lessons on a plurality of subjects (abstract; Fig 1, 4, 5); a non-transitory computer readable student profile database including a plurality of student profiles that include identification data that identifies a person associated with the student profile and evaluation data that valuates an academic proficiency of the person in at least one of the plurality of subjects (para [0057]-[0060], [0065], [0074], [0087], [0088]); and a computing device having a non-transitory computer readable memory storing a secure education application, the application providing one or more of the plurality of portions of educational content to a user on the computing device (para [0021], [0022], [0039], [0055]), wherein the application dynamically determines which of the plurality of the portions to provide and an order in which the one or more of the plurality of portions are provided based on one of the student profiles that is associated with the user (para [0022], [0023], [0060], [0070], [0073], [0097], [0101]-[0103], [0111], [0137], [0138]).
Koppel further discloses the application dynamically determines which of the plurality of the portions to provide and the order in which the one or more of the plurality of portions are provided based on values of the one of the student profiles that indicate at least one of a frequency of use of the application by the user over a predetermined period, an average duration of continuous use of the application over a predetermined period, or an amount of time since the application was last used by the user.  For example, [0138] discloses that a student’s progress through a personalized lesson plan over the first four weeks of the school year is projected to determine the educational content that the given student is expected to need in the first four weeks.  This discloses at least a frequency of use over a predetermined period (i.e., the school year).  At [0088], an average pace of completion (i.e., a frequency of use of the application) is determined. At [0074], Koppel discloses that test content is presented only after a student has spent a predetermined amount of time on a learning activity (thus disclosing a duration of continuous use over a predetermined period of time prior to providing a portion of content).  At [0098], a pace (e.g., time duration) of progression is determined. At [0099], content is delivered after a trigger such as each time the device determines that an activity is completed (“each time” is understood as a frequency).
At [0024], Koppel discloses tracking a student’s progress where data includes the pace at which the student is progressing through the lesson plan.  The Examiner understands that in order to determine a pace through a lesson plan, the frequency of use of the application is inherently known.  The term, pace, includes a time element as pace is defined as the speed at which something happens or is done.  Speed includes a time dependent element.  Thus, at the very least, [0024] discloses a frequency of use of the application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 13 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Koppel in view of Rossen-Knill et al. (US Pub. No. 2013/0227402)
Claims 3, 13 and 23: Koppel discloses the application updates the student profile of the user on the student profile database based on interactions of the user with the educational content including data, soft skill data (para [0039], [0057], [0058], [0065], [0074], [0085]), answers to questions within the educational content submitted by the user (para [0039], [0057], [0058], [0065], [0074], [0085]), and text documents by the user (para [0039], [0057], [0058], [0065], [0074], [0085]), but fails to disclose interview; and written text documents. 
Rossen-Knill, however, teaches interview (abstract; para [0003], [0025], [0035]); and written text (abstract; para [0003], [0025], [0035]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included to include interview and written text, as disclosed by Rossen-Knill in the system disclosed by Koppel, for the motivation of providing for the advantage of providing enhanced assessment.

Claims 4-10, 14-20 and 24-32 are rejected under 35 U.S.C. 103 as being unpatentable over Koppel in view of Rossen-Knill in view of Brown et al. (US Pub. No. 2016/0030834).
Claims 4, 14 and 24:  Koppel teaches the application determines if the user is associated with the one of the student profiles based on a value of the user input by the computing device, wherein the value (para [0021], [0055], [0065], [0085]), but the combination fails to disclose biometrics; and comprises one or more of the group consisting of a fingerprint, a voice sample and a facial image. 
Brown, however, teaches biometric (abstract; para [0136], [0356], [0400]); and comprises one or more of the group consisting of a fingerprint, a voice sample and a facial image (abstract; para [0136], [0356], [0400], [0452]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Koppel in view of Rossen-Knill to include biometric; and comprises one or more of the group consisting of a fingerprint, a voice sample and a facial image as taught by Brown for the advantage of providing enhanced assessment and convenient input.
Claims 5, 15 and 25: Rossen-Knill teaches the application determines if a submitted text document is likely written by the user based on one or more writing characteristic values of the one of the student profiles associated with the user and corresponding values of the submitted text document (abstract; para [0003], [0025], [0035], [0041], [0044], [0045]).
Claims 6, 16 and 26: Koppel teaches the application refrains from updating the student profile of the user based on at least one of the interactions when either the application determines that the user is not associated with the one of the student prof les (para [0021], [0039], [0055], [0056], [0063]-[0065], [0083]-[0085]) or the application determines that the one of the interactions is the submitted text document that the submitted text document is not likely written by the user.
Claims 7, 17 and 27: Koppel teaches the application updates the student profile of the user based on at least one of the interactions even if the application is unable to determine that the user is associated with the one of the student profiles as long as the application also determines that the one of the interactions by the user (para [0021], [0039], [0055], [0056], [0063]-[0065], [0083]-[0085]), and Rossen-Knill further teaches is the submitted text document that the submitted text document is likely written (abstract; para [0003], [0025], [0035], [0041], [0044], [0045]).
Claims 8, 18 and 28: Koppel teaches the application automatically transmits a portion of the student profile of the user to an educational institution upon request by the user (para [0015], [0016], [0018], [0021], [0039]), enables the educational institution to submit a received text document to the application and determines if the received text document is likely by the user, wherein the portion includes an entire verified education profile of the user (para [0015], [0016], [0018], [0021], [0039]), and Rossen-Knill further teaches written (abstract; para [0003], [0025], [0035]).
Claims 9, 19 and 29: Koppel teaches the evaluation data includes classroom interactions of the user and a teacher (para [0002], [0003], [0030], [0053], [0057], [0058], [0068], [0074], [0101]), samples of assignments (para [0002], [0003], [0030], [0053], [0057], [0058], [0068], [0074], [0101]), course grades (para [0002], [0003], [0030], [0053], [0057], [0058], [0068], [0074], [0101]), text documents created by the user (para [0002], [0003], [0030], [0053], [0057], [0058], [0068], [0074], [0101]), proficiency of the user (para [0002], [0003], [0030], [0053], [0057], [0058], [0068], [0069]. [0074], [0101]), test scores (para [0002], [0003], [0030], [0053], [0057], [0058], [0068], [0074], 0101]), soft skills valuations (para [0002], [0003], [0030], [0053], [0057], [0058], [0068], [0074], [0101]), language proficiency values (para [0002], [0003], [0030], [0053], [0057], [0058], [0068], [0074], [0101]) and characteristics of the user (para [0002], [0003], [0030], [0053], [0057], [0058], [0068], [0074], [0101]), and Brown further teaches interview videos demonstrating speaking (abstract; para [0136], [0356], [0400], [0452]); and personality (abstract; - it would be obvious to enhance engagement and motivation).
Claims 10, 20 and 30: Koppel teaches the identification data (para [0021], [0055], [0065], [0085]), and Brown further teaches includes one or more of a government identification card, a fingerprint of the user, a voice sample file of the user (abstract; para [0136], [0356], [0400], [0452]) and a facial image of the user (abstract; para [0136], [0356], [0400], [0452]).
Claim 31: Koppel teaches the educational content comprises accredited courses for one or more of science, mathematics (para [0015], [0027], [0062], [0068]), engineering and humanities.
Claim 32: Koppel teaches the submitted text document is an admissions (para [0051], [0057], [0058]), and Rossen-Knill further teaches essay (para [0041]-[0044]).

Response to Arguments
Applicant argues that Koppel does not disclose at least one of a frequency of use or an average duration of continuous use over a predetermined period or the amount of time since the application was last used.
The Examiner notes that the specification does not provide a description of how each or the combination of these factors influence the ordering of content and as such, the limitation is given the broadest, reasonable interpretation.
The Examiner maintains that Koppel discloses at [0138] that a student’s progress through a personalized lesson plan over the first four weeks of the school year is projected to determine the educational content that the given student is expected to need in the first four weeks.  This discloses at least determining a frequency of use over a predetermined period (i.e., 4 weeks) in order to determine the amount of content that will be required in the 4 weeks.  At [0088], an average pace of completion (i.e., a frequency of use of the application) is determined. At [0074], Koppel discloses that test content is presented only after a student has spent a predetermined amount of time on a learning activity (thus disclosing a duration of continuous use over a predetermined period of time prior to providing a portion of content).  At [0098], a pace (e.g., time duration) of progression is determined. At [0099], content is delivered after a trigger such as each time the device determines that an activity is completed (“each time” is understood as a frequency).
At [0024], Koppel discloses tracking a student’s progress where data includes the pace at which the student is progressing through the lesson plan.  The Examiner understands that in order to determine a pace through a lesson plan, the frequency of use of the application is inherently known.  The term, pace, includes a time element as pace is defined as the speed at which something happens or is done.  Speed includes a time dependent element.  Thus, at the very least, [0024] discloses a frequency of use of the application

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following U.S. patent are cited to further show the best domestically patented prior art found by the examiner:
U.S. Pub. No. 2006/0088806 to Quinn: [0117]: scheduling parameters include enabling a user to expand or contract a minimum/maximum time between sessions (i.e., an amount of time since the application was last used)
Additional Literature has been referenced on the attached PTO-892 form, and the Examiner suggests the applicant review these documents before submitting any amendments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828.  The examiner can normally be reached on M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629